Citation Nr: 0513241	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-05 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for generalized 
arthritis.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1987, and from November 1990 to May 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the RO determined that 
service connection was not warranted for a left knee 
condition.  

In March 2005, the veteran was afforded a hearing before C. 
W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to service connection for a left 
knee condition is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  In March 2005, prior to the promulgation of a decision in 
the appeal, the appellant requested a withdrawal of the 
appeal for service connection for generalized arthritis.

2.  In an unappealed decision, dated in September 1994, the 
RO denied a claim of entitlement to service connection for a 
left knee condition.  

3.  The evidence received since the RO's September 1994 
decision which denied service connection for a left knee 
condition, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the issue of entitlement to service 
connection for generalized arthritis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

2.  New and material evidence has been received since the 
RO's September 1994 decision which denied a claim of 
entitlement to service connection for a left knee condition; 
the claim for is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Generalized Arthritis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn his appeal of entitlement to service connection 
for generalized arthritis, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  See transcript of appellant's testimony, 
hearing held in March 2005; see also Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (when oral remarks (i.e., hearing testimony) 
are transcribed, a statement becomes written).  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
this issue and it is dismissed.  


II.  New and Material Evidence

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In this decision, the 
Board has reopened the veteran's claim, and directed that 
additional development be undertaken.  Therefore, any further 
discussion of whether VA has complied with the VCAA at this 
time would be premature.

A review of the claims file shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for a left knee condition in September 1994.  
There was no appeal, and the RO's decision became final.   
See 38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In March 2001, the veteran filed to reopen his claim, and in 
November 2001 the RO denied the claim.  The veteran has 
appealed.  Despite mentioning the prior and final September 
1994 decision in its analysis, it appears that the RO denied 
the claim on the merits.  Regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in September 1994.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's September 1994 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is  new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by  service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the RO's September 1994 
decision included the veteran's service medical records, 
which showed that he was treated for left knee symptoms in 
1992 and 1993, with assessments of patellorfemoral syndrome, 
and rule out medial joint derangement.  X-rays, taken in 
February and June of 1992, revealed some abnormalities, but 
were characterized as being within normal limits, and did not 
contain any definite diagnoses.  

As for the post-service evidence, it consisted of a June 1994 
VA X-ray examination report, which noted minimal sclerotic 
changes at the tibial plateaus that were within normal 
limits, and "no significant degenerative changes," and an 
irregularity of the medial aspect of the proximal tibia 
"which may be a normal variant."  

At the time of the RO's September 1994 denial of the claim, 
there was no clear diagnosis of a current left knee 
condition, and no competent evidence of a nexus between a 
left knee condition and the veteran's service.  

Evidence received since the RO's September 1994 decision 
consists of VA and non-VA medical treatment reports, and a 
Social Security Administration (SSA) report, dated between 
1995 and 2003.  This evidence shows that the veteran received 
treatment for left knee symptoms no earlier than two years 
after separation from service, and that an October 1995 X-ray 
was within normal limits.  See VA reports, dated in May and 
October of 1995.  A VA progress note, dated in March 1996, 
contains an assessment of post-traumatic DJD (degenerative 
joint disease) vs. medial meniscus injury.  A magnetic 
resonance imaging (MRI) report, dated in January 1998, 
contains an impression noting that the findings suggested 
"an element of chondromalacia of the patella," that there 
was a defect in the articular cartilage of the lateral 
femoral condyle, and that there was a probable minimal tear 
of the free edge of the posterior horn of the medial 
meniscus.  A May 2000 report from Robert W. Moore, M.D., 
shows complaints of left knee symptoms, and contains an 
impression of chondromalacia of the patella.  Reports from 
Richard Laubaugh, M.D., dated in 2001, show that the veteran 
underwent a left knee arthroscopy in May, and that the 
diagnoses were degenerative arthritis, trochlea, articular 
cartilage fracture lateral femoral condyle, and synovial 
hypertrophy.  Reports from Hulon E. Crayton, M.D, dated in 
2001, show treatment for complaints that included left knee 
symptoms, and contain assessments that included internal 
derangement of the left knee, status post surgery.  A report 
from the SSA, dated in June 2003, shows that that agency 
determined that the veteran was disabled as of September 2001 
due to conditions that included left knee arthritis.  

The evidence that was not of record at the time of the RO's 
September 1994 decision is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  In particular, this 
evidence includes competent evidence showing that the veteran 
has a left knee disability.  When considered with previous 
evidence of record, id., which showed that during service the 
veteran received assessments of patellorfemoral syndrome, and 
rule out medial joint derangement, the Board finds that the 
submitted evidence bears directly and substantially upon the 
issue at hand, that this evidence is probative of the issue 
at hand, and is material.  See e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  


ORDER

The appeal of the claim of entitlement to service connection 
for generalized arthritis is dismissed.

Having submitted new and material evidence, the claim of 
entitlement to service connection for a left knee condition, 
is reopened; the appeal is granted to this extent only and is 
subject to the following development.  


REMAND

A review of the veteran's claims file shows that in a June 
2003 decision, the Social Security Administration (SSA) 
granted disability benefits based, in part, on left knee 
symptoms.  The SSA's decision was based, in part, on reports 
from physicians who appear to have treated the veteran for 
his left knee, to include Parks W. Pratt, M.D.  The claims 
file does not currently contain any treatment reports from 
Dr. Pratt, or any of the other medical evidence used to 
support the decision.  On remand, the SSA's medical records 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the veteran has not yet been afforded 
a VA examination.  On remand, he should be scheduled for an 
examination, to include an etiological opinion.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C. 
for the following action:

1.  The RO should obtain the medical 
records pertinent to the appellant's 
claim for Social Security disability 
benefits from the Social Security 
Administration.

2.  The RO should schedule the veteran 
for an orthopedic examination in order to 
ascertain the nature and etiology of any 
current left knee disability present.  An 
opinion should be provided as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any current left knee disability was 
either initially manifested during 
service or was otherwise related to any 
disease or injury present during service.  
The rationale for all opinions expressed 
must be provided.  The claims file must 
be provided to the examiner in connection 
with the examination.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


